Citation Nr: 1141222	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-11 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a renal condition, claimed as renal disease; and if so, whether entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from August 1979 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In August 2011 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

The issue of entitlement to service connection for a renal condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2004 rating decision that denied service connection for renal disease on the basis that there is no evidence in the Veteran's service treatment records of symptoms of renal disease and no evidence linking the current renal failure to service, was not appealed.  

2.  Evidence added to the record since the final October 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a renal condition.  





CONCLUSIONS OF LAW

1.  The October 2004 rating decision denying service connection for renal disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a renal condition has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a renal condition is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

New and material evidence

In a rating decision dated in October 2004, the RO denied service connection for renal disease finding that there is no evidence in service treatment records (STRs) of symptoms of renal disease and no evidence linking the Veteran's current renal failure to service.  The RO provided the Veteran with notice of the rating decision and of his appeal rights in October 2004.  A notice of disagreement was not filed nor was new and material evidence received within one year showing linking his current renal disease to service, and the decision became final.  38 C.F.R. §§ 3.104, 3.156(b).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156(a).  

The Veteran filed a claim to reopen in April 2007.  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In this case, the Veteran's current claim for service connection for a renal condition is based on the same factual basis as the previously claimed renal disease, therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

While the RO reopened the claim in the March 2009 statement of the case, that determination is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In March 2005, within one year of the rating decision, the Veteran contacted VA in writing.  However, the documents cannot be considered as a notice of disagreement or new and material evidence as the Veteran only requested entitlement to service connection for high blood pressure.  He did not reference the October 2004 rating decision or express any type of dissatisfaction with the denial of service connection.  He also did not request that service connection be considered regarding renal disease.  To the extent that additional medical records were received within a year of the rating decision, none indicated that renal disease may be related to active service.  Accordingly, new and material evidence was not submitted.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the October 2004 rating decision included the Veteran's service treatment records (STRs).  Also included was a May 2004 letter from a VA physician that diagnosed the Veteran with advanced renal failure.  VA medical records include diagnoses of diabetic nephropathy, renal disease/failure, and chronic renal insufficiency.  In a June 2004 statement from the Veteran's spouse, she reported that the Veteran was informed that he would develop kidney disease after the American Red Cross detected protein in his urine while he was in service.  

The evidence submitted since the October 2004 RO decision denying service connection includes VA medical records showing that the Veteran was undergoing renal hemodialysis three times per week.  He was diagnosed with end-stage renal disease.  During his August 2011 Board hearing, the Veteran testified that he informed the 307th Med Sick Call Clinic that protein was found in his urine.  He testified that he was referred to Womack Army Hospital where he was told that his kidneys were running at 86 percent.  See Board hearing transcript p. 4.  

The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  The Veteran's hearing testimony is not cumulative and raises the possibility that the Veteran's current renal condition is related to symptoms that the Veteran reported started in service and continued thereafter.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Upon so doing the Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination.  Id.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claims for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 



ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for a renal condition is granted and, to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection for a renal condition, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claims for service connection must be remanded for further evidentiary development. 

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination.  In light of his testimony that his kidney problems began in service and have continued thereafter, the Veteran should be accorded a VA examination to address the etiology of any renal condition present. 

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  The Veteran indicated that he began receiving medical treatment at VA medical centers beginning in 1989.  A review of the Veteran's file indicates that the earliest VA medical records date to January 10, 1997.  Accordingly, the RO should request all VA medical records dating from 1989 to January 10, 1997, and from May 2004.  The Veteran should also be asked to identify any other outstanding records pertaining to his renal condition.  

He also reported during the hearing that he was referred to Womack Army Hospital during service for urinalysis.  See Board hearing testimony p. 4.  The Veteran indicated that the records were sent to the Archives.  After asking the Veteran to identify the approximate dates of treatment, the RO should request these records on remand.  If the records are not located the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e).  

Finally, the Board notes that the Veteran indicated that he was in contact with the Social Security Administration (SSA) office.  See VA treatment record dated in April 2005.  It does not appear, however, that any administrative decision or the records upon which SSA has access to have been associated with the Veteran's claims file.  The Court has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2009); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the Veteran to provide or identify any medical records pertaining to his renal condition that are not already associated with the claims folder.  Then attempt to obtain any identified records, provided that the necessary authorization forms are completed.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).    

Also, ask the Veteran once again to submit information pertaining to the dates of treatment at Womack Army Hospital in service for the claimed renal condition so the RO/AMC can attempt to obtain additional records.  After the Veteran responds, the RO/AMC should attempt to obtain records pertaining to treatment of the Veteran at the Womack Army Hospital.  

2.  Associate with the claims folder all relevant VA medical records dating from 1989 to January 10, 2007 and medical records dating from May 2004.    

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4.  After the previous steps are completed, the RO should schedule the Veteran for an examination with regard to his claim for service connection for a renal condition.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any current disability shown with respect to the kidneys, either began in or is related to active military service.  The examiner must provide a complete rationale for the opinion.

5.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


